Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.

Claim Objections
Claim 1 in line 11 is objected to because of the recitation “an associated groove” should be “the annular groove” since a groove that receives the conductive gasket was previously recited in lines 6-7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeing Co. (EP 2672156).
In regard to claims 1 and 10, Boeing Co. discloses a coupler (Fig. 5, 528) for connecting a first fluid conveying member and a second fluid conveying member (Fig. 11, 516 and 518), the coupler comprising: 
a first coupler half (Fig. 5, 528 is made up of two halves hinged together), 
a second coupler half (Fig. 5, 528 is made up of two halves hinged together), and 
a conductive gasket comprising non-metallic material (Fig. 11, gasket 1100 and in [0077] discloses the seal can be made of at least a conductive elastomer or conductive rubber); 

the first coupler half and the second coupler half are configured to connect and circumferentially surround portions of said first and second fluid conveying members (Fig. 11, 528 connects and surrounds portions of 516 and 518 as shown); 
the conductive gasket provides a portion of a conductivity path from a first end of the coupler to a second end of the coupler (Fig. 11, conductivity path 1002); 
the conductive gasket has a radially outer portion that is configured to substantially fill the annular groove of the coupler and a radially inner portion that extends radially inward from the radially outer portion (Fig. 11, 1100 substantially fills the annular groove of 528 and has a radially inner portion at 806 that contacts 516); and 
the conductive gasket is configured to contact via the radially inner portion the first fluid conveying member (Fig. 11, at 806) along an entire circumferential length of the conductive gasket (Fig. 11, at 806 contacts the entire circumferential length of 1100).
In regard to claim 2, Boeing Co. discloses the coupler of claim 1, including a hinge configured to connect the first coupler half and the second coupler half (Fig. 5, both halves of 528 are hinged together).  
In regard to claim 3, Boeing Co. discloses the coupler of claim 1, including a latch configured to connect the first coupler half and the second coupler half (Fig. 5, radially opposing the hinge of 528 includes a latching mechanism).  
In regard to claim 4, Boeing Co. discloses the coupler of claim 1, wherein the first coupler half and the second coupler half are comprised of conductive composite material (In [0111] discloses 526 can be made of conductive composite material).  
In regard to claim 5, Boeing Co. discloses the coupler of claim 1, wherein the first coupler half and the second coupler half each include an annular groove configured to receive at least a portion of the conductive gasket (Figs. 5 and 11, each coupler half defines an annular groove that receives the gasket 1100).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wern et al. (US 2009/0322078 hereinafter “Wern”) in view of Boeing Co. (EP 2672156).

The following contains an alternative interpretation of Wern in view of Boeing Co. from the previous Office Action

In regard to claims 1 and 10, Wern discloses a coupler for connecting a first fluid conveying member and a second fluid conveying member, the coupler comprising: 
a first coupler half (Fig. 1, 102a), 
a second coupler half (Fig. 1, 102b), and 
a conductive wire (Fig. 3, 152a); 
wherein at least one of the first coupler half and the second coupler half include an annular groove (Fig. 3, groove 150a) configured to receive at least a portion of the conductive wire (Fig. 3); the first coupler half and the second coupler half are configured to connect and circumferentially surround portions of the first and second fluid conveying members (Fig. 2C, 108a and 108b); and the conductive wire provides a portion of a conductivity path from a first end of the coupler to a second end of the coupler (Fig. 2C, 152a and 152b provides a conductivity path for 108a and 108b through 102a and 102b);
the conductive wire is configured to contact a respective one of the fluid first conveying member (Fig. 2C, 152a contacts 108a); and
the conductive wire has a radially outer portion that contacts an associated groove of the coupler and a radially inner portion that extends radially inward from the radially outer portion and that contacts the first fluid conveying member or second fluid conveying member (Fig. 2C, at 152a the conductive wire fits and contacts an associated groove via the radially outer portion of the conductive wire and the radially inner portion of the conductive gasket contacts the fluid conveying member in order to conduct current between 108a and the coupler)

In the related field of fluid transport systems having an electrical configuration, Boeing Co. teaches a conductive gasket can be made of an elastomer (Fig. 9, 900 and 902 and in [0072], [0108], and [0118] discloses the O-rings can be made of elastic material which are non-metallic and the purpose of the O-rings are to conduct electricity as shown in the figure by the arrows) and contacts the entire circumferential surfaces of the coupling in which it provides conductivity (Fig. 9, 900 contacts the entire circumferential surface of 516 and 528 and 902 contacts the entire circumferential surface of 518 and 600), and the conductive gasket fills an associated groove where the opposing radial portions of the conductive gasket contacts the entire circumferential surface of the groove and the coupler in order to provide conductivity through the coupler (Fig. 9, grooves at 906 and 908).
It would have been obvious to one having ordinary skill in the art to have substituted the conductive wire of Wern for the conductive gasket made of non-metallic material of Boeing Co. in order to have the advantage of suitable conductivity through a material as taught by Boeing Co. in [0072] and [0108]. Furthermore, the conductive wire of Wern performs the same function as the conductive gasket of Boeing Co., and therefore the results of the substitution would have been predictable. See MPEP 2143(I)(B).
In re Leshin, 125 USPQ 416.
In regard to claim 2, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a hinge (Fig. 1, hinge 104) configured to connect the first coupler half and the second coupler half (Fig. 1).  
In regard to claim 3, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a latch (Fig. 1, latching assembly 106) configured to connect the first coupler half and the second coupler half (Figs. 1 and 2A).  
In regard to claim 4, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half and the second coupler half are comprised of conductive composite material or metal (In [0055] discloses the coupling assembly 100 which includes 102a and 102b can be made of metal materials).  
In regard to claim 5, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half and the second coupler half each include an annular groove (Fig. 2C, groove at 152a is defined by the first coupler half and the second coupler half) configured to receive a portion of the conductive gasket (See rejection above for claim 1, the simple substitution of a conductive gasket in 152a is received in the groove at 152a and a second conductive gasket in 152b is received in the groove at 152b).
In regard to claim 6, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket includes a first conductive gasket provided about the first end of the coupler (Fig. 2C, at 152a), and a second conductive gasket 
In regard to claim 7, Wern and Boeing Co. discloses the coupler of claim 6, and Wern further discloses the first conductive gasket is configured to contact a portion of said first fluid conveying member to provide a first conductivity path from the first fluid conveying member to the first end of the coupler (Fig. 2C, 152a contacts 108a to provide a conductive path to the first end at 152a), and the second conductive gasket is configured to contact a portion of said second fluid conveying member to provide a second conductivity path from the second end of the coupler to said second fluid conveying member (Fig. 2C, 152b contacts 108b to provide a conductive path to the second end at 152b and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claims 8 and 9, Wern and Boeing Co. discloses the coupler of claim 6, and Boeing Co. does not expressly disclose the first conductive gasket and the second conductive gasket are each comprised of a plurality of separated segments.
It would have been obvious to one of ordinary skill in the art to have modified the gaskets of Boeing Co. as a plurality of separated segments, since it has been held that constructing a formerly integral structure into separate elements for a desirable use involves only routine skill in the art. In re Dulberg,
In regard to claim 15, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is mechanically attached or connected to the coupler (Fig. 2C, 152a is connected to 102a in a groove by contact and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claims 16 and 17, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is attached or connected to the coupler via a conductive agent that comprises a bonding agent (Fig. 2C and in [0056] discloses an electrical conductive coating which can be applied to the groove 150a and is at least a bonding agent that contacts 152a in order to eliminate electrostatic charge buildup and see claim 1 for the teaching of gaskets by Boeing Co.).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boeing Co. (EP 2672156) in view of Minor et al. (US 5,581,019 hereinafter “Minor”).
In regard to claims 11 and 12, Boeing Co. discloses the coupler of claims 1 and 10, but does not expressly disclose the conductive gasket includes conductive fibers or fillers or comprised of carbon.  
In the related field of conductive gasket, Minor teaches a gasket containing fiber conductive filler such as carbon black (Figs. 1 and 2, gasket 10 in 5:64-67 and 6:1-4).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Boeing Co. to include carbon black in order to have the advantage of monitoring lower pressure level changes in resistance as taught by Minor in 9:43-51.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Minor et al. (US 5,581,019 hereinafter “Minor”).
In regard to claims 11 and 12, Wern and Boeing Co. discloses the coupler of claims 1 and 10, but does not expressly disclose the conductive gasket includes conductive fibers or fillers or comprised of carbon.  
In the related field of conductive gasket, Minor teaches a gasket containing fiber conductive filler such as carbon black (Figs. 1 and 2, gasket 10 in 5:64-67 and 6:1-4).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Wern in view of Boeing Co. to include carbon black in order to have the advantage of monitoring lower pressure level changes in resistance as taught by Minor in 9:43-51.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Raper et al. (US 2015/0260324 hereinafter “Raper”).
Wern and Boeing Co. discloses the coupler of claim 1, but does not expressly disclose the conductive gasket has a substantially square or rectangular portion that is configured to fit within a groove of the coupler, and a substantially triangular contact portion that extends radially inward from the groove.  
In the related field of pipe couplings with gaskets, Raper teaches replacing common type O-rings having a circular cross-sectional shape (Figs. 1 and 2, in [0004] 
It would have been obvious to one having ordinary skill in the art to have substituted the circular gasket of Wern in view of Boeing Co. to include a gasket having a rectangular portion and a triangular portion in order to have the advantage of ease of insertion of a pipe at an angle and retaining a gasket in a groove as taught by Raper in [0006].
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the circular cross-sectional shape of the gasket of Wern in view of Boeing Co. such that the gasket would have a cross-sectional shape including a rectangular portion and a triangular portion, since this would at least allow for a more secured gasket in a groove by complementing the shape of the gasket to the groove and at least allow for a strong grip on an outer surface of a pipe by including a triangular portion. It has been held that a change of shape is obvious absent persuasive evidence that the particular shape of the gasket was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the bonding jumping wire 152a of Wern does not include a radially outer portion that substantially fills the groove and a radially inner portion that extends radially inward from the radially outer portion as recited in claim 1, however, the jumping wire 152a of Wern was not relied on and Boeing Co. was relied on for the teaching of the conductive gasket as a substitute for the conductive jumping wire of Wern. Therefore, Wern in view of Boeing Co. discloses all the features of claim 1 in the updated rejection. 
In response to applicant’s argument that claim 13 recites patentable subject matter because the wire 152a has a circular cross-section and does not include a rectangular potion and a triangular portion, however, the argument is moot because the rejection no longer relies only on Wern and Boeing Co. for teaching the subject matter of claim 13 and relies on the teaching of Raper (US 2015/0260324). 
In response to applicant’s argument that claim 18 includes similar subject matter as recited in claim 1 and requests a rejoinder, however, claim 1 is not allowable. See the updated rejection. Therefore, claim 18 is not eligible for rejoinder. 

Conclusion
The prior art Serge Fougeray (FR 2674072 A1) made of record and not relied upon is considered pertinent to applicant's disclosure. Serge Fougeray (FR 2674072 A1) discloses a conductive seal with a rectangular portion and a triangular portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679